     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J Sports Productions, Inc.,                       )
                                                         )
 7                   Plaintiff,      vs.                 ) Case No.: 2:09-CV-03107-WDK-FMO
                                                         )
 8   Guadalupe Mendoza Zesati, et al,                    )
                                                         )
 9                Defendant,                             )
                                                         ) RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Guadalupe
13
     Mendoza Zesati, individually and dba Mariscos El Puerto, entered on January 15, 2010, be and the same
14
     is hereby renewed in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                                 $     1,408.79
17
                    b. Costs after judgment                            $        00.00
18
                     c. Subtotal (add a and b)                         $     1,408.79
19
                     d. Credits                                        $         0.00
20
                     e. Subtotal (subtract d from c)                   $     1,408.79
21
                     f.   Interest after judgment(.41%)                $        57.57
22
                     g. Fee for filing renewal of application          $        00.00
23
                     h. Total renewed judgment (add e, f and g) $            1,466.36
24

25
             January 2, 2020
     Dated: ___________________               CLERK, by __
                                                        _________________________
                                                         ____
                                                         ____
                                                         __ ___
                                                              _____
                                                                  __
                                                                   __
                                                                    ___
                                                                      ___
                                                                        __
                                                                         ___
                                                                         ___
                                                                           _______
                                                                                __
                                                                                 __
                                                                                  ___
26                                               Deputy

27                                            Kiry A. Gray,
                                              Clerk of U.S. District Court
28

                                                        - 1-

                                           Renewal of Consent Judgment
